DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 20160048169; “Yang” hereinafter).
Regarding claim 1, Yang (figs 3A-7) discloses a display assembly comprising: a first plate (220 on the left side of a hinge or folding part 210, fig. 4A); a second plate (220 on the right side of the hinge or folding part 210, fig. 4A) disposed adjacent to the first plate; and a display (100) formed into one sheet shape and that comprises: a first region (120 on a left side of a bendable portion 110, fig. 3A) fixed to a first surface of the first plate (fig. 3A); a second region (120 on a right side of a bendable portion 110, fig. 3A) fixed to a second surface of the second plate (fig. 3A); and a third region (110) as a region between the first region and the second region (figs 3A-3B), wherein the third region is disposed to straddle adjacent end faces of the first plate and the second plate and to be bendable without being fixed to the first surface and the second surface (fig. 3A), the display assembly comprises: a flat plate form in which the first surface and the second surface are lined up in a plane direction to be formed into a flat-plate shape (fig. 3A); and a folded form in which the third region is so bent that the first surface and the second surface face each other (fig. 3B), and in the flat plate form, a tension is applied to the third region in a width direction toward the first region and the second region (“when the flat parts 120 of the flexible display panel 100 are attached to the panel guide 200 while the flexible display panel 100 is in a tensioned state, the stress concentrated to the bendable part 110 may be distributed, and it may be possible to limit the maximum or reference strain of the bendable part 110 to be included in the elastic range in a foldable display device”, Par. [0089]; the arrows depicted in figure 3A described the tension direction).
Regarding claim 2, Yang (figs 3A-7) discloses wherein a dimension of the third region in the width direction in a state of being applied with the tension is stretched by 0.3% or more with respect to a dimension of the third region in a state of being not applied with the tension (table 1, strain of elastic range is between 0 and 4.2%).  
Regarding claim 3, Yang (figs 3A-7) discloses wherein a dimension of the third region in the width direction in a state of being applied with the tension is stretched in a range of less than 3.3% with respect to the dimension of the third region in the width direction in the state of being not applied with the tension (strain of elastic range is between 0 and 4.2%, see table 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Dong et al.  (US 20210165454; “Dong” hereinafter).
	Regarding claim 4, Yang discloses the display assembly of claim 1.
	Yang does not explicitly disclose a sheet-shaped member with a plurality of holes formed is disposed on a back surface of the display, and the sheet-shaped member is so formed that an opening ratio of the holes in the third region is larger than an opening ratio of the holes in the first region and the second region.  
Dong (fig. 1) teaches a display device comprising a sheet-shaped member (fig. 1) with a plurality of holes (11 and 31) formed is disposed on a back surface of the display (“sheet-shaped member with a plurality of holes formed is disposed on a back surface of the display, and the sheet-shaped member is so formed that an opening ratio of the holes in the third region is larger than an opening ratio of the holes in the first region and the second region”, Par. [0048]), and the sheet-shaped member is so formed that an opening ratio of the holes (11) in the third region (10) is larger than an opening ratio of the holes (31) in the first region (30) and the second region (30) (Par. [0057]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display assembly of Yang to incorporate a sheet shaped member having an opening ratio of the holes in the third region larger than an opening ratio of the holes in the first region and the second region as taught by Dong because such modification improves the resilience and flatness of the flexible display device (Par. [0048]) and also alleviates the embossing problem between the bending area and the non- bending area of the display device [0054]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kim et al.  (US 20200326751; “Kim” hereinafter).
	Regarding claim 5, Yang discloses the display assembly of claim 1.
	Yang does not explicitly disclose wherein the adjacent end faces of the first plate and the second plate come into contact with each other in the flat plate form.  
Kim teaches a display device comprising a first plate (200) and a second plate (300); wherein the adjacent end faces of the first plate (200) and the second plate (300) come into contact with each other in the flat plate form (fig. 4A).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify first and the second plates of Yang such that the adjacent end faces of the first plate and the second plate come into contact with each other in the flat plate form as taught by Kim because with such modification the first plate and the second plate provide support to each other and forms a stable support for the display panel in unfolded state.


Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Feng (US 20210407339; “Feng” hereinafter).
Regarding claim 6, Yang (figs 3A-7) discloses a manufacturing method of a display assembly, comprising: setting a first plate (220 on the left side of a hinge or folding part 210, fig. 4A) and a second plate (220 on the right side of a hinge or folding part 210, fig. 4A) in a state of being adjacent to each other to retain a first surface (upper surface of left plate 220) of the first plate and a second surface (upper surface of right plate 220) of the second plate; and fixing: a first region (120 on a left side of a bendable portion 110, fig. 3A) of a display (100), formed into one sheet shape (fig. 3A), to the first surface; and a second region (120 on a right side of a bendable portion 110, fig. 3A) of the display to the second surface (fig. 3A), wherein a third region (110) between the first region and the second region of the display is disposed in a position to straddle adjacent end faces of the first plate and the second plate without being fixed to the first surface and the second surface (fig. 3A).  
Yang does not explicitly disclose a manufacturing method of a display assembly, comprising: setting a first plate and a second plate on a jig in a state of being adjacent to each other to retain a first surface of the first plate and a second surface of the second plate in an angular posture of less than 180 degrees.
Feng (figs. 7-10)  teaches a manufacturing method of a display assembly, comprising: setting a display module (101-103) on a jig (201) in a state of being two adjacent surfaces (2011 and 2012) of the jig in an angular posture of less than 180 degrees (“An angle between the first inclined plane 2011 and the second inclined plane 2012 is greater than 0 degree and less than 180 degrees”, Par. [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of manufacturing of a display apparatus of Yang to include a jig for setting a first plate and a second plate on a jig in a state of being adjacent to each other to retain a first surface of the first plate and a second surface of the second plate in an angular posture of less than 180 degrees as suggested by Feng because such modification help to solve a problem of a foldable display device that has a risk of causing breaking (par. [0006]).	
Regarding claim 7, Yang in view of Feng discloses wherein in a state where the first surface (2011, Feng, figs. 7-10) and the second surface (2012, Feng, figs. 7-10) set on the jig (201, Feng, figs. 7-10) are oriented downward (Feng, fig. 8), the fixing causes the display to be moved from down to up and fixes the display to the first plate and the second plate (220, Yang).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Mehandjiysky et al. (US 20210365074; “Mehandjiysky” hereinafter).
Regarding claim 8, Yang (figs 3A-7) discloses a manufacturing method of a portable information device, comprising: fixing a first region (120 on a left side of a bendable portion 110, fig. 3A) of a display (100), formed into one sheet shape (fig. 3A), to a first surface of a first plate (220 on the left side of a hinge or folding part 210, fig. 4A), and fixing a second region (120 on a right side of a bendable portion 110, fig. 3A of the display to a second surface of a second plate (220 on the right side of a hinge or folding part 210, fig. 4A) adjacent to the first plate, wherein a third region (110) between the first region and the second region of the display is disposed in a position to straddle adjacent end faces of the first plate and the second plate without being fixed to the first surface and the second surface (fig. 3A); and, in the third region, a tension in a width direction toward the first region and the second region (“when the flat parts 120 of the flexible display panel 100 are attached to the panel guide 200 while the flexible display panel 100 is in a tensioned state, the stress concentrated to the bendable part 110 may be distributed, and it may be possible to limit the maximum or reference strain of the bendable part 110 to be included in the elastic range in a foldable display device”, Par. [0089]; the arrows depicted in figure 3A described the tension direction). 
Yang does not explicitly disclose attaching the first plate to a first chassis and attaching the second plate to a second chassis adjacent to the first chassis and coupled rotatably to the first chassis, wherein the attaching attaches the second plate to the second chassis in a state of applying, to the third region, a tension in a width direction toward the first region and the second region after attaching the first plate to the first chassis.   
Mehandjiysky teaches a display device comprising a display panel (20) and the method of making the display device comprising attaching a first plate (130) to a first chassis (14) and attaching a second plate (132) to a second chassis (16) adjacent to the first chassis and coupled rotatably to the first chassis (“the second housing member 16 is rotated about an axis of rotation corresponding to axis 15 of hinge 18, toward first housing member 14”, Par. [0024]), wherein the attaching attaches the second plate to the second chassis in a state of applying, to a third region (a middle portion of the display panel 20 above a hinge 18, fig. 3), a tension in a width direction toward the first region and the second region after attaching the first plate to the first chassis (“depending on the relative angular positions of housing members 14, 16, controller 140 may increase and/or decrease the strength of the repelling or attracting magnetic field generated by each magnet 150 as appropriate to ensure that ends 20a, 20b of display 20 are positioned relative to hinge 18 as desired and to ensure that sufficient tension or compression is placed on display 20 to facilitate user interactions and operations”, Par. [0045]; magnets 130 pull both ends 20a and 20b of the display toward them as the display device unfolds and a tension is created along the center of the display 20 above the hinge 18 and toward the ends 20a and 20b).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the manufacturing method of a portable information device of  Yang to include a first and a second chassis that creates a tension in the middle region of a display toward the first region and the second region after attaching the first plate to the first chassis as suggested by Mehandjiysky because such modification provides additional support to the display device and ensures the display portion to be flattened to facilitate user interactions and operations (Par. . [0045]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/           Examiner, Art Unit 2841